Hutcheson, Justice.
The demurrer in this case did not attack any statute as unconstitutional. It differs from Reynolds v. State, 181 &a. 547 (182 S. E. 917), in which this court took jurisdiction because the portions of the act of March 22, 1935, relating to referendum, were attacked as being unconstitutional. The Court of Appeals, and not the Supreme Court, has jurisdiction of the writ of error. Accordingly this case is Transferred to Court of Appeals.

All the Justices concur.

G. (?. Bower and Maslon O’Neal, for plaintiff in error.